549 So. 2d 859 (1989)
STATE ex rel. Joseph ALPINE
v.
Robert H. BUTLER, Warden, Louisiana State Penitentiary.
No. 88-KH-1073.
Supreme Court of Louisiana.
October 6, 1989.
Before DIXON, C.J., and MARCUS, DENNIS, WATSON and COLE, JJ.
Granted in part; denied in part. Relator's adjudications and sentences resulting from the state's multiple offender bill are vacated. Because the multiple offender bill does not set forth with sufficient clarity which of relator's September 30, 1978 convictions constitutes the predicate offense upon which the multiple bill rests, and because relator can be sentenced as a multiple offender under only one of the several convictions handed down on the same day, this case is remanded to the trial court for resentencing in accordance with the law. State v. Sherer, 411 So. 2d 1050 (La.1982); State v. Chapman, 367 So. 2d 808 (La. 1979). Relator's application for post-conviction relief is otherwise denied as repetitive.
LEMMON, J., concurs, but notes that this decision and the decision in Sherer should be restricted to cases in which the multiple convictions occurred in single consecutive course of conduct.
CALOGERO, J., dissents. State v. Sherer, 411 So. 2d 1050 (La.1982), was wrong and should be overruled.